Citation Nr: 0719879	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  02-15 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection memory loss, claimed as 
due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C.A. § 1117.

2.  Entitlement to service connection for fatigue, claimed as 
due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C.A. § 1117.

3.  Entitlement to a rating in excess of 10 percent for 
urticaria, for the period prior to August 30, 2002.

4.  Entitlement to a rating in excess of 60 percent for 
urticaria, for the period beginning on August 30, 2002.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to August 
1996, to include a tour of duty in the Southwest Asia Theater 
of operations from December 25, 1990, to May 18, 1991.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision in which 
the RO denied the veteran's claims for service connection for 
memory loss and for fatigue, each claimed as due to 
undiagnosed illness, and denied his claim for an increased 
rating for urticaria.  The veteran filed a notice of 
disagreement (NOD) in July 2002.  The RO issued a statement 
of the case (SOC) in August 2002, continuing the denials of 
veteran's claims for service connection for memory loss and 
for fatigue, as due to undiagnosed illness, and for an 
increased rating for urticaria.  The veteran filed a 
substantive appeal pertaining to these issues (via a VA Form 
9, Appeal to the Board of Veterans' Appeals) in October 2002. 

In December 2002, the veteran withdrew his request for a 
Board hearing and requested an RO hearing instead.  However, 
the veteran withdrew his request for an RO hearing in 
February 2004, and had an informal conference with a Decision 
Review Officer (DRO) at the RO during the same month.

In a February 2004, the RO increased the veteran's disability 
rating for his service-connected urticaria to 60 percent, 
effective August 30, 2002, but continued the denial of the 
veteran's claims for service connection for memory loss and 
for fatigue, as due to undiagnosed illness, and his claim for 
a rating in excess of 10 percent for urticaria prior to 
August 30, 2002 (as reflected in a February 2004 supplemental 
SOC (SSOC)).  As higher ratings are available for the time 
periods both before and after August 30, 2002, and the 
veteran is presumed to be seeking the maximum available 
benefit, the Board has recharacterized the appeal as to the 
matter of higher rating for urticaria as encompassing the two 
claims set forth on the title page.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

In June 2004, the Board remanded the matters on appeal to the 
RO, via the Appeals Management Center (AMC), for additional 
development.  Thereafter, the Appeals Resource Center (ARC) 
continued the denial of the veteran's claims (as reflected in 
a January 2006 SSOC), and returned these matters to the Board 
for further appellate consideration.

As a final preliminary matter, the Board again notes that, in 
a November 2001 statement, the veteran raised claims for 
service connection for aching joints, shortness of breath, 
and headaches due to an undiagnosed illness.  As these claims 
have not been adjudicated by the RO, they are not properly 
before the Board; hence, they are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2. The veteran served in the Southwest Asia Theater of 
Operations during the Persian Gulf War.

3.  The medical evidence tends to support a possible 
relationship between memory loss and fatigue and diagnosed 
disability (and not as manifestations of undiagnosed illness 
or other qualifying chronic disability), and there is no 
medical evidence of relationship between any such diagnosed 
disability and active military service.

4.  For the time period prior to August 30, 2002, the 
veteran's urticaria was manifested by complaints of swelling 
and macular rashes with well-defined margins on the palmar 
surface of both hands, the forearm, the leg below the knee, 
and the dorsal as well as plantar surfaces of the foot; the 
condition was not productive of constant exudation or 
itching, extensive lesions, or marked disfigurement; did not 
involve angioneurotic edema with attacks without laryngeal 
involvement lasting one to seven days and occurring five to 
eight times a year or attacks with laryngeal involvement of 
any duration occurring once or twice a year; and was not 
manifested by pulmonary function tests findings of FEV-1 of 
56 to 70 percent of predicted value, or; an FEV-1/FVC of 56 
to 70 percent of predicted value, or require daily 
inhalational or oral bronchodilator therapy, or inhalational 
anti-inflammatory medication.

5.  Since August 30, 2002, the veteran's urticaria is 
manifested by recurrent debilitating episodes occurring at 
least four times during the past 12-month period despite 
continuous immunosuppressive therapy.


CONCLUSIONS OF LAW

1.  The criteria for service connection for memory loss, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117, are not 
met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.317 (2001-2006).

2.  The criteria for service connection for fatigue, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117, are not 
met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.317 (2001-2006).

3.  The criteria for a rating in excess of 10 percent for 
urticaria, prior to August 30, 2002, are not met..  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, 4.97, 4.104, 
4.118, Diagnostic Codes 6602, 7118, 7806, 7899 (as in effect 
prior to August 30, 2002).

4.  The criteria for a rating in excess of 60 percent for 
urticaria, since August 30, 2002, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic 
Code 7825 (as in effect since August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the veteran of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002)(addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In rating cases, a claimant must be 
provided with information pertaining to assignment of 
disability ratings (to include the rating criteria formula 
for all possible schedular ratings for a disability), as well 
as information regarding the effective date that may be 
assigned.  Id.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include via the AMC and ARC).  Id; see also Pelegrini, 18 
Vet. App. at 112.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, letters issued in September 2001, September 
2004, January 2005, and October 2005 provided notice to the 
appellant regarding what information and evidence was needed 
to substantiate these claims, as well as what information and 
evidence must be submitted by the appellant, what information 
and evidence would be obtained by VA, and the need for the 
appellant to advise VA of and to submit any further evidence 
that is relevant to the claims.  After the appellant was 
afforded opportunity to respond to each notice identified 
above, the January 2006 SSOC reflected readjudication of the 
claims.  Hence, the appellant is not shown to be prejudiced 
by the timing of any post-rating notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  See 
also, Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of fully compliant VCAA notification followed 
by readjudication of the claim, such as in a SOC or SSOC, is 
sufficient to cure a timing defect).

Concerning the notice requirements of Dingess/Hartman, in 
this appeal, the veteran's status is not at issue.  The 
notice requirements pertaining to existence of disability and 
nexus were met via the September 2001, September 2004, 
January 2005, and October 2005 letters, as addressed above.  
The veteran has not been informed of how disability ratings 
and effective dates are assigned, or the type of evidence 
that impacts those determinations.  However, any omission in 
this regard is not shown to prejudice the veteran.  As the 
Board's decision herein denies the claims for service 
connection, as well as the claims for higher ratings for 
urticaria at each stage, no effective date or rating is 
being, or is to be, assigned.  Accordingly, there is no 
possibility of prejudice to the veteran under the notice 
requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records; VA outpatient treatment records from 
VA Medical Center (VAMC) in Columbia, South Caroline; the 
reports of January 1998, October 2001, May 2002, and January 
2004 VA examinations; and various statements by the veteran 
and his representative (on his behalf).  

The Board also points out that no further development of any 
claim on appeal is warranted.

As a final point, the Board notes that further remand of the 
claims for service connection, in light of the RO's 
noncompliance with one of the Board's prior remand 
instructions, does not necessitate another remand.  As 
discussed above, in the August 2004 remand, the Board ordered 
additional development for the veteran's service connection 
claims, including a VA examination.  On March 2, 2005, the 
veteran failed to report to a VA neurological disorders 
examination scheduled in connection with the prior remand.

While the claims file does not contain a copy of the actual 
notice to the veteran scheduling that examination, as also 
requested in the August 2004 remand, file contains letters 
dated in March and October 2005 (sent to the veteran's prior 
and current mailing addresses) from the VAMC and the ARC 
informing him that his medical appointment had been cancelled 
and notifying him that he could request the examination be 
rescheduled as well as provide his reasons for failing to 
report to the prior examination.  

In the October 2005 letter, the ARC also notified the veteran 
that failure to report to the scheduled examination, without 
good cause, may well result in a denial of his claims for 
service connection (as the claims will be adjudicated on the 
basis of the current record).  He was also notified that 
examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  The ARC indicated that if no reply 
was received, the veteran's claims would be reviewed based on 
the evidence of record.  Finally, in the January 2006 SSOC, 
the veteran was again notified of his failure to report for 
the scheduled examination as well as VA's repeated attempts 
to notify him that he could request to be rescheduled for the 
examination.  The Board notes that the October 2005 letter 
and the January 2006 SSOC were both addressed to the 
veteran's most current address of record and copied to his 
representative.  Significantly, neither the veteran nor his 
representative has provided any reason for the veteran's 
failure to report to the prior examination or otherwise 
responded to VA's correspondence on this matter.

While, generally, failure to follow the Board's prior remand 
instructions-here, to associate with the claims file the 
notice of the date and time of the examination from the 
VAMC-would result in another remand (see Stegall v. West, 11 
Vet. App. 268, 271 (1998)), further remand is not warranted 
where, as here, the veteran is not shown to be prejudiced by 
the omission.  The record reflects that reasonable attempts 
to satisfy the objective of the prior remand were made, and 
neither the veteran nor his representative has alleged non-
receipt of the notice of the scheduled examination or the VA 
follow-up correspondence.  Moreover, while, in the prior 
remand, the Board emphasized that failure to report to the 
scheduled examination may well result in a denial of the 
claim, pursuant to 38 C.F.R. § 3.655(b), as indicated below, 
the Board is (like the RO in the January 2004 SSOC) 
adjudicating the claim based on the evidence of record.  As 
the Board is not denying the claim solely based on the 
veteran's failure to report to the scheduled examination, 
pursuant to 38 C.F.R. § 3.655(b) (2006), the RO's omission 
does not affect the outcome of the claim on appeal

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran and his representative have been notified and 
made aware of the evidence needed to substantiate these 
claims, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with any claim herein 
decided.  Consequently, any error in the sequence of events 
or content of the notice is not shown to prejudice the 
veteran or to have any effect on the appeal.  Any such error 
is deemed harmless and does not preclude appellate 
consideration of these matters, at this juncture.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  See 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A Persian Gulf veteran is defined as a veteran who served on 
active duty in the Armed Forces in the Southwest Asia Theater 
of operations during the Persian Gulf War.  See 38 U.S.C.A. § 
1117(f); 38 C.F.R. § 3.317(d).

The Board notes that, during the pendency of this appeal, 
Congress revised 38 U.S.C.A. § 1117, effective March 1, 2002.  
In the revised statute, the term "chronic disability" was 
changed to "qualifying chronic disability," and the 
definition of "qualifying chronic disability" was expanded 
to include (a) undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
Effective June 10, 2003, VA promulgated revised regulations 
to, in part, implement these statutory changes. See 38 C.F.R. 
§ 3.317(a)(2).  The Board notes that the veteran was provided 
notice of the revised legal authority via the August 2002 
SOC.

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for 
a Persian Gulf veteran who exhibits objective indications of 
a "qualifying chronic disability" that became manifest 
during service on active duty in the Armed Forces in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent during the presumptive 
period prescribed by the Secretary.  The Board notes that the 
period within which such disabilities must become manifest to 
a compensable degree in order for entitlement to compensation 
to be established is December 31, 2006.  See 38 C.F.R. § 
3.317(a)(1)(i).  Furthermore, the chronic disability must not 
be attributed to any known clinical disease by history, 
physical examination, or laboratory tests.  See 38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a), (b).

The term "objective indications of a qualifying chronic 
disability" include both "signs," in a medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  See 38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of an 
undiagnosed illness or a chronic multi-symptom illness 
include the following: fatigue, unexplained rashes or other 
dermatological signs or symptoms, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  See 38 U.S.C.A. § 1117(g).

The veteran contends that his current memory loss and fatigue 
are related to his service in the Persian Gulf.  In this 
case, the veteran served in the Southwest Asia Theater of 
Operations from December 1990 to May 1991.  Consequently, the 
Board finds that he is a Persian Gulf War veteran within the 
meaning of the applicable statute and regulation.  The 
question remaining is whether either claimed problem 
constitutes a manifestation of undiagnosed disability or 
other qualifying chronic disability, as defined by 
38 U.S.C.A. § 1117, or is attributable to disability that is  
otherwise medically related to service.

Following a review of the medical evidence of record in light 
of the above-noted criteria, the Board finds that the record 
does not provide a basis for service connection for memory 
loss or for fatigue, as a manifestation of undiagnosed 
illness or other qualifying chronic disability, pursuant to 
38 U.S.C.A. § 1117, or on any other basis.

Service medical records are devoid of any complaints or 
findings of memory loss or fatigue.  Post-service evidence, 
including VA outpatient treatment records dated from 1999 to 
2003, a report of a May 2002 VA mental examination, and lay 
statements by the veteran and his wife, clearly demonstrates 
subjective and objective indications of memory loss as well 
as details complaints of fatigue.  However, there is no 
medical indication that either memory loss or fatigue is a 
manifestation of undiagnosed illness or other qualifying 
chronic disability associated with the veteran's Persian Gulf 
service; rather, the record includes medical comments that 
these problems may be associated with diagnosed disabilities.  

In an October 2001 VA treatment record, a VA examiner noted 
that veteran's complaints of fatigue, short term memory 
deficits, and impaired concentration, indicated that he may 
have sleep apnea, and recommended that a sleep study be 
performed to see if this is the cause of his fatigue and 
memory loss.  The examiner further opined that the veteran's 
memory disorder were refractory to chronic sleep deprivation, 
sleep apnea, sleep study.  There is no indication that such a 
study was scheduled.  In the May 2002 VA psychiatric report, 
the examiner noted mild to moderate memory deficits, 
recommended that a cognitive disorder be ruled out, and 
requested further neuropsychological testing.  Again, these 
tests were apparently never conducted.  

As discussed above, the veteran failed to report for a March 
2005 VA neurological examination that was scheduled to gather 
additional medical evidence concerning his claimed memory 
loss and fatigue.  More specifically, the VA examination was 
ordered to attempt to ascertain the source of the veteran's 
memory loss and fatigue and to obtain more definitive medical 
evidence as to whether any signs or symptoms of fatigue and 
memory loss could be associated with a known clinical 
diagnosis.  However, pursuant to 38 C.F.R. § 3.655(b), the 
Board is (like the RO in the January 2006 SSOC) adjudicating 
the claim on the basis of the evidence of record.

There is no evidence of a medical relationship between 
veteran's memory loss and fatigue noted post-service and his 
active military service, to include as a manifestation of 
undiagnosed illness or other qualifying chronic disability.  
As indicted above, in a October 2001 VA treatment record, an 
examiner detailed the veteran's complaints of fatigue, short 
term memory deficits, and impaired concentration and 
indicated that he may have sleep apnea-a known clinical 
diagnosis.  Further, in the May 2002 VA psychiatric 
examination report, the examiner noted that the veteran 
exhibited mild to moderate memory impairment for recalling 
immediate information and recommended that a cognitive 
disorder-a known clinical diagnosis-could not be ruled out.

As multiple VA treatment providers have expressed the 
possibility that the veteran's memory loss and fatigue may be 
related to known clinical diagnoses, and in the absence of 
any evidence even suggesting that these problems are 
manifestations of undiagnosed illness or other qualifying 
chronic disability, the Board finds that the criteria of 38 
U.S.C.A. § 1117 are not met.  There also is no medical 
evidence to indicate that the veteran's memory loss or 
fatigue is otherwise related to his military service.  As 
indicated above, service medical records include no reference 
to fatigue or memory loss, the first medical documentation of 
fatigue and memory loss was more than one year after the 
veteran's discharge, and there is no medical evidence or 
opinion establishing a nexus between any current disability 
manifested by fatigue or memory loss and service.

In connection with each claim, the Board has considered the 
assertions the veteran has advanced on appeal.  However, the 
veteran cannot establish a service connection claim on the 
basis of his assertions, alone.  While the Board does not 
doubt the sincerity of the veteran's belief that his current 
memory loss and fatigue are associated with military service, 
each of these claims turns on the medical matters of 
diagnosis and etiology-matters within the province of 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As a layperson without the appropriate 
medical training or expertise, the veteran simply is not 
competent to render a probative (i.e., persuasive) opinion on 
such a medical matter.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, his 
assertions in this regard simply do not constitute persuasive 
evidence in support of the claims.  

For the foregoing reasons, the claims for service connection 
for fatigue and for memory loss must be denied.  In arriving 
at the decision to deny each claim, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the in the absence of competent and persuasive 
evidence to support the claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Higher Rating

Disability evaluations are determined by application of 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Historically, the RO granted the veteran service connection 
and an initial 10 percent rating under Diagnostic Codes 7899-
6602 for idiopathic urticaria with episodes of near 
anaphylaxis in an April 1998 rating decision.  The RO 
continued the 10 percent rating in an October 1999 rating 
decision.

In May 2001, the veteran filed a claim for an increased 
rating for his service-connected skin disability.  
Thereafter, RO continued the previously assigned 10 percent 
rating for the veteran's service-connected urticaria in a 
June 2002 rating decision.  

During the pendency of the veteran's appeal, and effective 
August 30, 2002, the rating criteria for evaluating skin 
disorders found in the Rating Schedule at 38 C.F.R. 4.118 
were amended.  See 67 Fed. Reg. 49,590-99 (July 31, 2002).  
The modifications to the Rating Schedule include creation of 
Diagnostic Code 7825 for urticaria and a revision of 
Diagnostic Code 7806 for eczema.  The new version of the 
regulations may only be applied as of the effective date of 
that change.  See VAOPGCPREC 3-2000 (2000).

A.  For the Time Period prior to August 30, 2002

For the time period prior to August 29, 2002, the veteran's 
service-connected skin disability was characterized as 
idiopathic urticaria with episodes of near anaphylaxis and 
rated as 10 percent under Diagnostic Codes 7899-6602.  
However, in a February 2004 rating decision, the RO 
recharacterized the veteran's service-connected skin 
disability as chronic idiopathic urticaria with a history of 
episodes of near anaphylaxis and continued the assigned 10 
percent rating under Diagnostic Codes 7806-7118 for the time 
period prior to August 30, 2002.  

During this time period, the veteran's service-connected skin 
disability was initially rated during this time period 
according to the analogous condition of bronchial asthma 
under 38 C.F.R. § 4.97, Diagnostic Code 6602.  See 38 C.F.R. 
§§ 4.20, 4.27 (2006).  Under Diagnostic Code 6602 pertaining 
to asthma, a 10 percent rating is warranted with FEV-1 of 71 
to 80 percent predicted, or; FEV-1/FVC of 71 to 80 percent, 
or; intermittent inhalational or oral bronchodilator therapy.  
See 38 C.F.R. § 4.97, Diagnostic Code 6602 (2002).  A 30 
percent rating is assigned for bronchial asthma with a FEV-1 
of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 
percent, or daily inhalational or oral bronchodilator 
therapy, or inhalational anti-inflammatory medication.  See 
38 C.F.R. § 4.97, Diagnostic Code 6602 (2002).

Under the criteria in effect prior to August 30, 2002, the 
veteran's urticaria was also rated by analogy to eczema under 
38 C.F.R. § 4.118, Diagnostic Code 7806 and to angioneurotic 
edema under 38 C.F.R. § 4.104, Diagnostic Code 7118.  

Under Diagnostic Code 7806, a 10 percent rating is warranted 
when there is eczema with exfoliation, exudation, or itching, 
if involving an exposed area or extensive area.  A 30 percent 
rating is warranted when there is eczema with constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent rating is warranted if there is 
eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or exceptionally 
repugnant.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 
(prior to August 30, 2002).

Under Diagnostic Code 7118, a 20 percent rating is warranted 
for angioneurotic edema involving attacks without laryngeal 
involvement lasting one to seven days and occurring five to 
eight times a year, or involving attacks with laryngeal 
involvement of any duration occurring once or twice a year.  
A 40 percent rating is assigned when angioneurotic edema is 
manifested by attacks without laryngeal involvement lasting 
one to seven days or longer and occurring more than eight 
times a year, or by attacks with laryngeal involvement of any 
duration occurring more than twice a year.  See 38 C.F.R. § 
4.104, Diagnostic Code 7118 (2002). 

Considering the evidence in light of the criteria noted 
above, the Board finds that, for the period prior to August 
30, 2002, the criteria for a rating in excess of 10 percent 
for urticaria have not been met.

Objective medical evidence for this period shows that the 
veteran received VA outpatient treatment for urticaria.  In a 
June 2001 VA treatment note, the veteran complained of 
occasional swelling in different areas of his body over the 
last several weeks and requested to be prescribed steroids.  
The VA treatment provider refused his request and asked that 
he contact the service the next time he experienced severe 
swelling.  An August 2001 VA treatment record notes that the 
veteran had three left axilla cysts that were tender, red, 
and the size of a dime.  An October 2001 VA treatment record 
reveals findings of a 1 by 3 centimeter erythematous axillary 
abscess with serosanguinous and purulent discharge.   
Assessments of allergic urticaria and hydradenitis 
suppurativa left axillary abscess are listed in the October 
2001 VA treatment note.  This VA treatment provider also 
declined the veteran's request for resumption of his 
prescription for steroids. 

A report of an October 2001 VA skin examination listed an 
impression of urticaria.  The examiner noted that the veteran 
had macular rashes with well-defined margins on the palmar 
surface of hands, the forearm, the leg below the knee, and 
the dorsal as well as plantar surfaces of the foot.  It was 
further indicated in the report that the veteran did no 
exhibit ulceration, exfoliation, crusting, or systemic 
manifestations.  An additional April 2002 VA treatment record 
listed conditions of hydradenitis suppurativa, cellulitis and 
abscess of unspecified sites, and allergic urticaria. 

The pertinent evidence reflects that, during the period in 
question, the veteran's skin disability symptomatology 
clearly does not involve findings of bronchial asthma with 
pulmonary function testing results of FEV-1 of 56 to 70 
percent predicted, or FEV-1/FVC of 56 to 70 percent, nor does 
it require use of a daily inhalational or oral bronchodilator 
therapy, or inhalational anti-inflammatory medication.  
Objective medical evidence also does not show any findings of 
angioneurotic edema involving attacks without laryngeal 
involvement lasting one to seven days and occurring five to 
eight times a year, or involving attacks with laryngeal 
involvement of any duration occurring once or twice a year.  
Furthermore, objective evidence does not indicate that the 
veteran's skin disability symptomatology is manifested by 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  Therefore, the Board finds that there is no 
basis for assignment of a rating in excess of 10 percent for 
the veteran's urticaria under any of the applicable rating 
criteria for the time period prior to August 30, 2002.



B.  For the Time Period since August 30, 2002

In a February 2004 rating decision, the RO assigned a 60 
percent rating under Diagnostic Code 7825 for the veteran's 
chronic idiopathic urticaria with a history of episodes of 
near anaphylaxis, effective August 30, 2002.  Under 
Diagnostic Code 7825, a maximum 60 percent evaluation is 
available where there is evidence of recurrent debilitating 
episodes occurring at least four times during the past 12-
month period despite continuous immunosuppressive therapy.  
See 38 C.F.R. §4.118, Diagnostic Codes 7825 (2006).

An April 2003 VA treatment note reveals findings of diffuse, 
allergic urticaria in the forearm and carpal deris dorsum 
distribution.  In the January 2004 VA skin examination 
report, the examiner noted that the veteran's idiopathic 
urticaria required long term and indefinite treatment with 
corticosteroids but did not involve systemic symptoms, fever, 
weight loss, malignancies, or any light therapy.  During the 
January 2004 VA examination, the veteran indicated that he 
experienced 20 to 30 severe attacks of urticaria during the 
past year but indicated that he must stay at work during 
these episodes as he is unable to leave work due to medical 
reasons.  

As the veteran already receives the maximum 60 percent rating 
under Diagnostic Code 7825 for this time period, the Board 
has considered the applicability of alternative diagnostic 
codes for evaluating the veteran's urticaria, but finds that 
no higher ratings are assignable.  The pertinent evidence 
reflects that, during the period in question, the veteran's 
skin disability symptomatology does not include any findings 
of disfigurement of the head, face, or neck.  The veteran's 
urticaria symptomatology also does not involve any findings 
of exfoliative dermatitis (erythroderma) with generalized 
involvement of the skin, plus systemic manifestations (such 
as fever, weight loss, and hypoproteinemia), and; constant or 
near-constant systemic therapy such as therapeutic doses of 
corticosteroids, immunosuppressive retinoids, PUVA (psoralen 
with long-wave ultraviolet-A light) or UVB (ultraviolet-B 
light) treatments, or electron beam therapy required during 
the past 12-month period.  See 38 C.F.R. §4.118, Diagnostic 
Codes 7800, 7817 (2006).  Hence, objective medical evidence 
of record does not indicate that the veteran's service-
connected urticaria warrants the assignment of a rating in 
excess of the current 60 percent rating under the applicable 
rating criteria for the time period since August 30, 2002.

C.  Both Time Periods

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule, as appropriate.  
Additionally, the Board finds that there is no showing that 
the veteran's service-connected urticaria, at any time, has 
reflected so exceptional or so unusual a disability picture 
as to warrant the assignment of any higher rating on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b).  In this 
regard, the Board notes that the veteran's disability is not 
objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating).  
There also is no objective evidence that the disability 
warrants frequent periods of hospitalization, or that it 
otherwise renders impractical the application of the regular 
schedular standards.  In the absence of evidence of any of 
the factors outlined above, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that the 
claims for a rating in excess of 10 percent for urticaria for 
the time period prior to August 30, 2002 and for a rating in 
excess of 60 percent for urticaria for the time period since 
August 30, 2002 must be denied.  In reaching this conclusion, 
the Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not for application in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for a chronic disability manifested by 
memory loss, to include as due to undiagnosed illness or 
other qualifying chronic disability, pursuant to 38 U.S.C. § 
1117, is denied.

Service connection for a chronic disability manifested by 
fatigue, claimed as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C. § 1117, 
is denied.

A rating in excess of 10 percent for urticaria, for the 
period prior to August 30, 2002, is denied.

A rating in excess of 60 percent for urticaria, for the 
period since August 30, 2002, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


